Citation Nr: 0801206	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-32 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971, including combat service in the Republic of 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated December 
2004 and February 2006) of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).

In its December 2004 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
PTSD, and assigned a 50 percent rating, effective February 
17, 2004.  The veteran has perfected an appeal as to the 
disability rating assigned.

In its February 2006 rating decision, the RO denied the 
veteran's claim of entitlement to TDIU.  The veteran has 
perfected an appeal as to this determination.

In November 2007, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In November 2007, the veteran submitted a letter from the 
Social Security Administration (SSA), which gave notice that 
he was entitled to receive SSA disability benefits beginning 
in June 2006.  Neither the SSA decision awarding benefits nor 
the medical records used in reaching that determination are 
of record.  The SSA decision and associated records could be 
pertinent to the veteran's claims and should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In addition, the Board notes that the only VA examination 
report associated with the claims file is dated in November 
2004, which is more than three years ago.  Since that time, 
the veteran has apparently become unemployed and been awarded 
Social Security benefits.  In view of these developments, a 
new VA examination is warranted in order to fully and fairly 
evaluate his claims on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the SSA and 
request that it provide any records 
pertaining to the veteran's award of 
Social Security benefits, including the 
SSA decision and the medical records 
relied upon concerning that claim.  
Associate the request and all records 
received with the claims file.  If 
these records are unavailable from the 
SSA, then a negative reply is 
requested.

2.  After completion of #1, schedule 
the veteran for a psychiatric 
examination to evaluate his current 
level of disability as it relates to 
his increased rating claim for PTSD, 
and whether he is unable to secure 
substantially gainful employment due to 
his service-connected PTSD.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the examiner designated to examine 
the veteran, and the examination must 
conform to DSM-IV as required by 
38 C.F.R. § 4.125.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to opine whether his service-
connected PTSD prevents the veteran 
from securing substantially gainful 
employment.

3.  After completion of the foregoing 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims of entitlement to a 
higher initial rating for PTSD and 
entitlement to TDIU.  If any 
determination remains adverse to the 
veteran, then he should be furnished 
with a Supplemental Statement of the 
Case and should be afforded a 
reasonable period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

